Citation Nr: 0915254	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Friend of the Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active military service from February 1977 to 
February 1981, and from April 1985 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009 a Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

Evidence was thereafter submitted directly to the Board 
without a waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  The Board notes 
that this newly submitted medical evidence was submitted 
directly to the Board without a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304(c).  As this evidence pertains to the 
appealed issue, the RO must consider this evidence in the 
first instance and, if the readjudication results in  less 
than a full grant of the benefit sought, issue a supplemental 
statement of the case pursuant to 38 C.F.R. § 19.31.  

As the Veteran mentioned in his recent submission that he had 
an additional appointment scheduled for April 2009, the RO 
should contact the Veteran and advise him that he can submit 
any additional medical records directly to the RO or provide 
a completed authorization form that will allow the RO to 
request those records on his behalf.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the Veteran and ask him to 
provide any relevant medical evidence 
that is not already of record, for 
example documentation from his medical 
appointment of April 2009, and also 
inform him that he can submit an 
authorization form that will allow VA 
to request the records on his behalf.   

2.  After any further development deemed 
necessary, to include the conduct of 
another examination if the RO finds it is 
warranted, readjudicate the issue on 
appeal in light of the additional 
evidence obtained since the issuance of 
the last supplemental statement of the 
case.  If the benefit sought remains 
denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case, which 
considers the evidence submitted by the 
Veteran, in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



